NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3717
                                       __________

                                 HARRY L. BECKETT,
                                             Appellant

                                             v.

  T. GRANT; COUNSELOR WILSON; CHCA KOWALEWSKI; RN SCHROCK;
 DR. DANCHA; DR. MIHALY; DR. FROMMER; SGT. BUB; JOSEPH J. SILVIA,
 Director; CO SAVINO; DOC/SCI LAUREL HIGHLAND; DOC/SCI SMITHFIELD;
DOC/SCI HUNTINGDON; PAULA PRICE, CHCA/RN; UNIT MANAGER B BLOCK;
   B BLOCK COUNSELOR; DOC OFFICE OF POPULATION MANAGEMENT;
                DOC BUREAU OF HEALTH CARE SERVICES
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:18-cv-00329)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 January 27, 2022
        Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                           (Opinion filed: February 17, 2022)
                                     ___________

                                       OPINION*
                                      ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Harry L. Beckett, a Pennsylvania prisoner, appeals pro se from an order of the

District Court granting the defendants’ motions to dismiss his civil rights action. For the

following reasons, we will affirm in part, vacate in part, and remand to the District Court

for further proceedings.

                                             I.

       In December 2018, Harry L. Beckett filed a second amended civil rights complaint

under 42 U.S.C. § 1983. (ECF 22). He complained about inadequate housing conditions,

about the denial of medical care, and about retaliatory transfers between prisons. Beckett

named as defendants prison doctors (the medical defendants), as well as Department of

Corrections (DOC) staff, the DOC Bureau of Health Care Services and the DOC Office

of Population Management, and three DOC prisons, namely, SCI Laurel Highlands, SCI

Smithfield, and SCI Huntingdon (the DOC defendants). The medical and DOC

defendants filed separate motions to dismiss. (ECF 36 & 37; 38 & 39). The District

Court granted those motions, holding that Beckett failed to state a claim upon which

relief could be granted. (ECF 54 & 55.) Beckett appealed.1 (ECF 57.)




1
 Although Beckett’s notice of appeal was filed 31 days after the District Court entered its
order dismissing the complaint, see Fed. R. App. P. 4(a)(1)(A), the District Court
subsequently granted Beckett’s request for an extension of time to appeal, see Federal
Rule of Appellate Procedure 4(a)(5), and deemed his appeal timely filed. (ECF 64.)
                                            2
                                               II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review over the

District Court’s order granting the defendants’ motion to dismiss. Davis v. Samuels, 962

F.3d 105, 111 n.2 (3d Cir. 2020). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)

(citations and internal quotation marks omitted). We accept all factual allegations in the

complaint as true and construe those facts in the light most favorable to the plaintiff. See

Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012).

                              III.   Conditions of Confinement

       To establish an Eighth Amendment violation with respect to conditions of

confinement, a prisoner must show that he has been deprived of “the minimal civilized

measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 832, 834 (1994)

(citations and internal quotation marks omitted). Only “extreme deprivations” are

sufficient to make out a conditions of confinement claim, Hudson v. McMillen, 503 U.S.

1, 8-9 (1992), such as when a prisoner has been denied “basic human needs, such as food,

clothing, shelter, sanitation, medical care and personal safety” from physical assault.

Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997). In addition, the prisoner must

demonstrate that the defendants acted with deliberate indifference, i.e., that prison

officials knew of and disregarded a substantial risk of serious harm. See Farmer, 511

                                               3
U.S. at 837.

       Beckett complained about several conditions at the prisons where he was

incarcerated. The District Court rejected these claims, essentially holding that Beckett

failed to state a claim because the alleged deprivations were not sufficiently serious to

violate the Eighth Amendment. See Rhodes v. Chapman, 452 U.S. 337, 349 (1981)

(stating that the Eighth Amendment does not guarantee comfortable incarceration); see

also Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (explaining that “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and

unusual punishment within the meaning of the Eighth Amendment”). That conclusion

was erroneous in several respects. See Mammana v. Fed. Bureau of Prisons, 934 F.3d

368, 373-74 (3d Cir. 2019) (explaining that “[c]onditions . . . alone or in combination[]

may deprive inmates of the minimal civilized measure of life’s necessities,” and “[s]ome

conditions of confinement may establish an Eighth Amendment violation ‘in

combination’ when each would not do so alone, but only when they have a mutually

enforcing effect that produces the deprivation of a single, identifiable human need such as

food, warmth, or exercise”).

       Beckett, who has medical conditions that make him particularly sensitive to cold

temperatures, claimed that he was housed in an air-conditioned unit without access to

warm clothes or blankets. Am. Compl., 2 (ECF 22.) The District Court held that it could

not “conclude from the second amended complaint, as pled, that [Beckett’s] placement in

                                             4
air-conditioned units qualifies as cruel and unusual punishment in violation of the Eighth

Amendment.” (ECF 54, at 15.) In support of that conclusion, the District Court stated

that Beckett “admits that he was able to wear a winter coat, hat, gloves, and sweat suit as

needed and that he was able to warm up his clothing using the dryers in the laundry

room.” (Id.) But Beckett mentioned the warm clothes only to demonstrate that he was

not allowed to wear them after he was transferred to a new prison. (ECF 22, at 4 (noting

that he had been “DENIED ALL PREVIOUS … SUPPORT”).) The District Court also

held that “nothing in [Beckett’s] second amended complaint plausibly suggests that

Defendants knew of … a risk [to his health] and deliberately ignored that risk. (ECF 54,

at 15.) Beckett alleged, however, that the defendants were “fully aware [that] being

exposed to AC controlled atmospheres worsens/advances [his] longstanding and historic

– preexisting – DVA [Department of Veterans Affairs] disabilities ….” (ECF 22, at 4.)

       In addition, Beckett asserted that his constitutional rights were violated at SCI

Smithfield because he had to “endure inclement weather conditions” to go to the law

library, medical facilities, and “chow hall.” (ECF 22, at 6; ECF 52, at 29.) The District

Court rejected that claim, again relying on Beckett’s access to warm clothes and the

absence of assertions that the defendants knew of a risk to his health and ignored it.

(ECF 54, at 16.) But this conclusion ignores Beckett’s claim that his underlying medical

conditions – including complex regional pain syndrome – are affected by cool

temperatures. (ECF 52, at 4, 27.) Indeed, although the DOC Appellees assert that

                                             5
Beckett “did not allege any facts which support the conclusion that he was forced to live

in an intolerably cold environment” (Doc. 57, at 16), Beckett specifically asserted that

“cool/cold weather or temperature exposure worsens his pain and limit[s] his mobility.”

(ECF 52, at 4.)

       Furthermore, Beckett complained that his “Z-Code” status, which applies to

inmates who need to be housed in a single cell rather than with a cellmate, was not

“reinstat[ed].” (ECF 22, at 4.) The District Court held that “[n]othing in the second

amended complaint suggests that Defendants had any knowledge that failure to reinstate

[Beckett’s] Z-Code status would pose an excessive risk to his health or safety and that

they disregarded this risk” or that Beckett’s “medical conditions were exacerbated by the

lack of single-cell status.” (ECF 54, at 18.) Beckett alleged, however, his Z-Code status

was “longstanding” and that it had been necessitated by, among other things, brain

damage, memory loss, and post-traumatic stress disorder. (ECF 22, at 3.) He further

explained that “the DOC had advance knowledge of [his Z-Code status] since thereabouts

November 1992 … because of his chronic pain, need of heat by bird-bathing and

vulnerability to other Inmates.” (ECF 52, at 4 n.3.) Under these circumstances, the

District Court erred in granting the defendants’ motions to dismiss Beckett’s claim based

on the revocation of his Z-code status.

                                  IV.     Medical Needs

       To succeed on an Eighth Amendment medical needs claim, “a plaintiff must make

                                             6
(1) a subjective showing that ‘the defendants were deliberately indifferent to [his or her]

medical needs’ and (2) an objective showing that ‘those needs were serious.’” Pearson v.

Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quoting

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)). Beckett suggested that the

defendants failed to implement medical recommendations made by the Department of

Veterans Affairs during a “tele-med video examination,” failed to order follow-up

treatments at the Blair Medical Center, and failed to adhere to his “current treatment

plan” and “Inmate Disability Accommodation Request.” (ECF 22, at 4-5.) The District

Court held that Beckett failed “to set forth facts regarding what concerns these

Defendants allegedly disregarded, what treatment he believes he needed from the Blair

Medical Center, and how they failed to follow his Inmate Disability Accommodation

Request.” (ECF 54, at 21.) Beckett explained, however, that his current treatment plan

addresses conditions related to his “neurological, muscular and skeleton systems.” (ECF

52, at 19.) He suggested that at one point his untreated conditions caused him to lose

consciousness. (ECF 22, at 5.) He also asked for reinstatement of prior

accommodations, such as a walking cane, soft cervical neck collar, and an abdominal

binder. (ECF 22, at 7.) He also claimed that the defendants were “fully aware” of his

medical conditions. (ECF 22, at 4.) We conclude that these allegations state an Eighth

Amendment medical needs claim.



                                             7
                                     V.     Retaliation

       “A prisoner alleging retaliation must show (1) constitutionally protected conduct,

(2) an adverse action by prison officials sufficient to deter a person of ordinary firmness

from exercising his constitutional rights, and (3) a causal link between the exercise of his

constitutional rights and the adverse action taken against him.” Mitchell v. Horn, 318

F.3d 523, 530 (3d Cir. 2003) (internal quotation marks omitted) (quoting Rauser v. Horn,

241 F.3d 330, 333 (3d Cir. 2001)). The District Court held that Beckett “fail[ed] to

adequately allege any facts suggesting that he was engaged in constitutionally protected

conduct to support a retaliation claim against Defendants” and failed “to assert any facts

to causally connect Defendants’ alleged actions to any protected activity.” (ECF 54, at

12.) We conclude, however, that Beckett’s allegations of retaliation, liberally construed,

were sufficient to survive the defendants’ motions to dismiss. Specifically, he alleged

that he was transferred between prisons because he filed grievances about his conditions

of confinement and medical care. (ECF 22, at 3, 6.) Beckett further suggested that, prior

to the “retaliatory …transfer,” he heard the defendants make comments like, “He thinks

he’s special! We’ll show him.” (ECF 22, at 5.) These allegations support a viable

retaliation claim.2 See Rauser, 241 F.3d at 333; see Watson v. Rozum, 834 F.3d 417,


2
 Although the District Court did not comment on whether the transfer between prisons
constituted an adverse action, we note that Beckett indicated that he was moved to a
“lessor” prison where he did not receive the same level of medical care. (ECF 22, at 6);
see Allah v. Seiverling, 229 F.3d 220, 225-26 (3d Cir. 2000).

                                             8
422-23 (3d Cir. 2016) (holding that submission of grievances is constitutionally protected

conduct).

                            VI.    Other Grounds for Dismissal

       We agree that the District Court properly invoked other grounds for dismissal of

Beckett’s complaint. For instance, Eleventh Amendment immunity applies to the DOC

facilities and its Bureau of Health Care Services and the DOC Office of Population

Management. (ECF 54, at 8-9); Puerto Rico Aqueduct & Sewer Auth. v. Metcalf &

Eddy, Inc., 506 U.S. 139, 144 (1993) (stating that states and state agencies are immune

from suit for monetary damages in federal court). Furthermore, to the extent that Beckett

sought to assert violations of the Americans with Disabilities Act (ADA) and the Health

Insurance Portability and Accountability Act (HIPAA), his claims fail. As the District

Court explained, he did not allege that he was excluded from a DOC program based on a

disability, see 42 U.S.C. § 12132 (providing that to establish a violation of Title II of the

ADA, a plaintiff must demonstrate, among other things, that he was either excluded from

participation in or denied the benefits of some public entity’s services, programs, or

activities), and HIPAA does not provide a private cause of action. See Meadows v.

United Servs., Inc., 963 F.3d 240, 244 (2d Cir. 2020). In addition, Beckett failed to

allege any personal involvement by one of the medical defendants, Dr. Frommer. See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Finally, as to these claims, it

does not appear that the District Court abused its discretion in denying Beckett leave to

                                              9
amend his complaint on grounds of futility. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002) (indicating that a district court should give a plaintiff leave

to amend unless amendment would be inequitable or futile).

                                            VII.

       For the foregoing reasons, we will affirm the District Court’s judgment in part and

vacate in part and remand for further proceedings.




                                             10